NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SONNY GARCIA,                                 )
                                              )
              Appellant,                      )
                                              )
v.                                            )            Case No. 2D13-6251
                                              )
STATE OF FLORIDA,                             )
                                              )
           Appellee.                          )
________________________________              )

Opinion filed December 3, 2014.

Appeal from the Circuit Court for Lee County;
Edward J. Volz, Jr., Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Jr., Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Gillian N. Leytham,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

              Sonny Garcia appeals the revocation of his sex offender probation for the

offense of possession of child pornography and his resulting sentence of forty-eight

months in prison. We affirm the revocation of his probation because there was

competent, substantial evidence to support the trial court's finding that Garcia
"intentional[ly] disregard[ed] . . . the GPS monitoring rules," constituting a willful and

substantial violation of probation. Correa v. State, 43 So. 3d 738, 745 (Fla. 2d DCA

2010) (noting that "noncompliance with the rules [that] results from equipment problems

or the subject's unintentional failure to operate the equipment properly . . . does not rise

to the level of a willful and substantial violation of probation" but that "intentional

disregard of the GPS monitoring rules, tampering with the equipment, or actual

violations of curfew or other activity restrictions will generally amount to willful and

substantial violations"); see also State v. Carter, 835 So. 2d 259, 262 (Fla. 2002) ("The

trial court is in a better position to identify the probation violator's motive, intent, and

attitude and assess whether the violation is both willful and substantial.").

              Affirmed.



DAVIS, C.J., and LaROSE, J., Concur.




                                               -2-